Peters, C. J.
The account annexed to the writ, which as a part of the plaintiff’s declaration is demurred to by the defendant, is as follows: "For balance due on account,— for labor performed and materials furnished, as contractor for wood work for the erection and construction of the above building as per agreement,— $725.00.”
On this balance of account are credited several items of cash, leaving a final balance of account of $260.00. The building alluded to is one attached on the writ, and on which it is averred, a lien-claim for the amount of the account exists.
It is not alleged what the price of the work contracted for was, nor does it in any way appear what any or all of the items are constituting the balance due on account of $725.00. The defendant is entitled to know what these particulars are before he can be required to determine whether he will admit or contest the claim. Had the balance been declai’ed upon as a sum duo-on an account stated it might have been different. An account is a detailed statement of items of debt and credit or of debt arising out of contracts between parties. The phrase "a balance due on account” discloses no items, Bennett v. Davis, 62 Maine, 544.

Demurrer sustained.